ADKINS, Justice.
This case is before us on remand from the United States Supreme Court following its decision on certiorari review of our earlier judgment in this case, reported as State v. Brady, 406 So.2d 1093 (Fla.1981) approving 379 So.2d 1294 (Fla. 4th DCA 1980). The Supreme Court vacated the prior judgment of this Court, and ordered that this cause be remanded to us for further consideration in light of Oliver v. United States, — U.S. —, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984); Florida v. Brady, — U.S. —, 104 S.Ct. 2380, 81 L.Ed.2d 339 (1984).
In accordance with the Supreme Court’s decision in Oliver, we hold that warrantless “open field” searches are proper, and that evidence received as a result thereof should *1065not be suppressed. We remand this case to the district court with instructions to remand the same to the trial court for pro-eeedings not inconsistent with this opinion,
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDonald, EHRLICH and SHAW, JJ„ concur.